Exhibit 10.4
 
 
 
FIRST AMENDMENT TO THE
RIVER VALLEY FINANCIAL BANK
SALARY CONTINUATION AGREEMENT
Pursuant to rights reserved under Section 8.1 of the River Valley Financial Bank
Salary Continuation Agreement (the “Agreement”), River Valley Financial Bank
(the “Bank”) and Matthew P. Forrester (“Forrester”) hereby amend Section 2.5 of
the Agreement by adding to the end thereof the following:
“Notwithstanding anything to the contrary in the foregoing, this Section 2.5
shall not apply to any Separation from Service that occurs after October 27,
2016.  Any benefit payable with respect to a Separation from Service that occurs
on or after October 27, 2016, shall be paid without regard to this Section 2.5
and at such time and in such manner as otherwise provided in Section 2.1,
Section 2.2, or Section 2.3, subject to the delayed commencement of payment
required by Section 2.8(b).  For purposes of clarification, the delay in the
commencement of payment under Section 2.8(b) shall be applied with respect to
any installment form of payment by delaying payment of all installment payments
otherwise due during the five year period beginning on the date the first
installment payment is otherwise scheduled to be made and making those delayed
installment payments in a single lump sum on the day that is five years and one
day after the date the first installment payment was otherwise scheduled to have
been made.  Any remaining installments shall be payable as otherwise scheduled.”
In addition, the Bank and Forrester hereby amend Section 1.11 of the Agreement
by adding to the end thereof the following:
“Notwithstanding anything to the contrary in the foregoing, for any Separation
of Service that occurs after October 27, 2016, “Early Termination” means
Separation from Service before Early Retirement Age except when such Separation
from Service occurs due to death, Termination for Cause or Disability.”
This Amendment has been executed and is effective this 27th day of October,
2015.
 

 
RIVER VALLEY FINANCIAL BANK
       
Signature
/s/ Fred W. Koehler

 

 
Printed Name:
Fred W. Koehler

 

 
Title:
Chairman
             
EXECUTIVE
       
/s/ Matthew P. Forrester
 
Matthew P. Forrester
 